Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s correspondence received on 10/17/19 has been entered.  Claims 1-33 are presented for examination.

Claim Objections
Claims 1, 10, 17, are objected to because of the following informalities
The claims recite “a payment processer configured accept”.  The claims should recite “a payment processer configured to accept”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation “an electronically controlled beverage dispenser in liquid communication with a beverage storage container and a beverage outlet” .  The term “in liquid communication” is unclear.
Claim 30 recites the limitation " the payment server”.  It is unclear whether the payment server is the same as the payment processor.  There is also insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14, 17, 18, 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (2010/0125362 A1), and in view of Phillips et al. (2010/0187298 A1).
Re-claims 1, 6, Canora et al. teach a system for payment tracking of alcohol purchases using a wearable device having an electronic identification element for association with an identified user, the system comprising: 
--a sensor configured to sense the wearable device in proximity therewith and to receive identification data from the identification element (see e.g. paragraphs 0009, 0025, 0026  - A token reader/scanner is provided on the dispenser or otherwise linked to the controller. ---During use, the customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that reads the access data by interrogating the tag 158 and uses this data to determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152. ----The range of the RFID tag 158 may be several inches requiring the user to hold the token 156 proximate to the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158 when the customer 150 is standing in front of the dispenser 102 (e.g., bracelet token 156 on wrist holding cup 152 near soda/liquid dispensing units or on opposite arm held naturally at the customer's side, which may be several feet from reader 110).
--an electronic data storage element configured to store a current financial credit value stored in association with the identification data (see e.g. paragraphs 0025, 0010- ---RFID technology is used in some embodiments for its automatic identification technique that includes storing access data on the tag or transponder 158 of token 156 and then remotely (without contact being required) retrieving or reading data with RFID reader 110. The RFID tag 158 may include an integrated circuit for storing the access data and for modulating/demodulating an RF signal from the reader 110 and may further include an antenna for receiving and transmitting a signal regarding access authorization and/or writing to the access data to modify a unit count. -- In some cases, the access data is stored on each of the tokens and includes a defined entitlement to access the self-service vending machine.  -the access data may include a link to one of the user records (such as a user identifier, a purchase order number, or the like), and the controller may perform a backend look up to selectively control the dispensing of the unit of the goods.)
-- a payment processor communicatively coupled to the sensor and configured to accept payments from the identified user and to store payment data as an initial financial credit value for the identified user in the data storage element (see e.g. paragraph 0041 --- the user working with a self-service token kiosk may select an entitlement option (such as via a touchscreen selection or the like) and insert payment (such as by providing a credit/debit card number, inserting or swiping a credit/debit card, inserting case, and so on into a payment acceptance/processing component of the kiosk). At 430, the token is activated based on the user's choice, and activation may include applying a bar code to a ticket or other media, storing access data indicating the purchased entitlement on an RFID tag or magnetic stripe, and the like. At 440, the token is vended or provided to the user (in person or by other distribution methods) for their use in accessing self-service vending machines/dispensers.) ; and 
-- --the payment processor being further configured [to] accept a first payment request, from the identified user for an alcohol purchase, (see e.g. paragraph 0035; 0036 In some embodiments, the communication module 363 is used to communicate with a token data storage system 340 via a communications network 330 (e.g., a digital network such as an intranet or the Internet). In such cases, the token 354 may only store limited data or simply include a code that allows a look up to be performed to determine whether the user or holder of the token 354 has an entitlement to access the beverage dispenser 364.  --In some portions of the system 300, the token scanner 360 may provide the access data to a controller 362 via a wired or wireless communication module 363 for use in controlling access to a beverage dispenser 364 (e.g., the dispenser 102 of FIG. 1 or the like).--a processor and updating/order processing module may be provided on system 340 to determine if the order/access request should be fulfilled by the controller (e.g., by activating an actuator on the dispenser 364).
--the payment processor responding to the first payment request by determining whether the first payment request is less than the initial financial credit value for the identified user and deducting the payment request value from the initial financial credit value for the identified user when the first payment request is less than the initial financial credit value for the identified user, --deducting the payment request value from the initial financial credit value for the identified user to thereby generate the current financial credit value for the identified user, and authorizing the alcohol purchase, --the payment processor rejecting the alcohol purchase when the first payment request is greater than the initial financial credit value for the identified user, (see e.g. paragraphs 0029,  0037, 0042 --0029 -Generally, the access data provides verification that the holder of a token (or the token itself) has been authorized to a particular entitlement for accessing a self-service vending device such as a snack vending machine or a beverage dispenser (e.g., the dispenser 102 or the like). --0037, in some embodiments, the controller 370 determines from the access data 357 (with or without accessing the user record 344 associated with the token 354) what type of entitlement the user has and how many unit counts are available. Based on this information, the controller 370 may allow the user to access a snack with a first unit value associated with it and/or to access any snack (or snacks with a second unit value). For example, a user may have 2 units available in their entitlements, and the dispenser 374 may contain snacks with a 1-unit value and a 2-unit value. The user, in the case, would be allowed to vend any snack in the dispenser, whereas if the user only had 1 unit available based on their unit count in their entitlements the controller 370 may act to only allow vending of the 1-unit snacks. 0042 For example, a user or holder of a token may present the token to a self-service beverage dispenser (e.g., allow their RFID tag to be read, swipe their magnetic stripe card, and so on) and request a cup/glass to be filled. During 550, the scanner or interrogator reads the access data and determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available. At 560, the method 500 includes determining whether there are any units available to support vending. If not, at 570, the method 500 may include displaying indication of denial of access to the user, such as via a screen on the dispenser, an indicator light, or one or more speakers)
--wherein the electronic storage element receives and stores the current financial credit value for the identified user following authorization of the alcohol purchase (see e.g. paragraphs 0025, 0024 –The RFID tag 158 may include an integrated circuit for storing the access data and for modulating/demodulating an RF signal from the reader 110 and may further include an antenna for receiving and transmitting a signal regarding access authorization and/or writing to the access data to modify a unit count. ---The dispenser 102 may communicate with a data storage device (not shown in FIG. 1) to look up the records for the user 150 and whether the user 150 has entitlements providing them access to the dispenser 102 and to update, when necessary, the entitlement records in the backend/centralized storage location (e.g., to decrement a counter based on use of the dispenser 102 such as to reduce the number of available units (e.g., fills) left on the card 154).
--wherein the payment processor is further configured to accept a subsequent payment request, from the identified user for an alcohol purchase; ---deducting the subsequent payment request value from the current financial credit value for the identified user to thereby generate a new current financial credit value for the identified user (see e.g. paragraph0010-When the entitlement is for a number of units (e.g., 10 drinks or snacks over a defined time period or the like), the token reader (or another device associated with the dispenser) may be operable to write data to the tokens. For example, the controller may operate the token reader/writer to modify the counter to reflect the dispensing of the unit of the goods, such as by decrementing the counter to show that fewer units are available during future accesses of this or other vending machines.)


Canora et al. do not teach the following limitations.
However, Phillips et al. teach a payment request value;  ----the payment processor responding to the subsequent payment request by determining whether the subsequent payment request is less than the current financial credit value for the identified user and deducting the subsequent payment request value from the current financial credit value for the identified user when the subsequent payment request is less than the current financial credit value for the identified user; -- and authorizing the alcohol purchase, the payment processor rejecting the purchase of the alcohol purchase when the subsequent payment request is greater than the current financial credit value for the identified user (see e.g. paragraphs 0036, 0029, 0041 --For example, the proximity reading device 506 of the beverage dispenser 502 may transmit an interrogation signal that is received by and powers up the proximity payment card 104. In response to the interrogation signal, the proximity payment card 104 may transmit a payment card account number to the proximity reading device 506 of the beverage dispenser 502, and the beverage dispenser 502 may initiate a purchase transaction in a payment card system (not shown; communication components of the beverage dispenser are also not shown) via the control/payment management circuit 508. As a result of the purchase transaction, the user's payment card account may be charged or debited for the purchase price of a serving of the beverage to be dispensed by the beverage dispenser 502. Alternatively, the exchange of communications between the proximity payment card 104 and the proximity reading device 506 of the beverage dispenser 502 may result in the purchase price being deducted from monetary value stored in the proximity payment card 104, and in the beverage dispenser 502 being informed that this deduction in value has occurred. In any event, once the payment has been implemented through the interaction between the proximity payment card 104 and the beverage dispenser 502, the dispensing unit 512 dispenses a measured amount of beverage into the cavity 110 (FIG. 1) of the drinking mug 102 or 102a.) -- In addition, the beverage dispenser 502 includes a dispensing unit 512 which, under the control of the control/payment management circuit 508, selectively dispenses one or more beverages such as beer, soda or other drinks. –prevent dispensing of alcoholic beverages to the user).
The Examiner notes that in order to initiate a purchase transaction in a payment card system by the beverage dispenser, and charging the user’s payment card account by the payment card system, the payment value must have been sent with the request/initiation.
wherein the financial credit data is a monetary value (see e.g. paragraphs 0042, 0036, monetary value).  
 in order to facilitate payment for and dispensing of drinks at a pub, a sports venue, etc. and allow for automatic dispensing of and payment for beverages, thereby reducing labor costs and increasing efficiency in crowded situations (see e.g. paragraph 0011).
Re-claim 2, Canora et al. teach a system further comprising an actuator positioned between an alcohol storage container and an alcohol distribution outlet wherein authorizing the alcohol purchase comprises automatically activating the actuator (see e.g. fig. 1  paragraph 0022, 0023).  The Examiner notes that the beverage may be any type of drinks. 

Re-claim 3, Canora et al. teach a system wherein the electronic data storage element is contained within the wearable device (see e.g. paragraph 0020, 0025 --Alternatively, the user 150 may present a bracelet 156 (or other wearable or portable/carried object) with a charm 157 (or pendant or other element on such bracelet or integral with the token 156) with an RFID tag 158 to the dispenser 102. [0025] The customer 150 may also be issued an object with an RFID tag 158 such as, but not limited to, a bracelet (or a necklace, pin, or the like) 156 they can wear or readily carry with a charm/pendant 157 with the tag 158.)

Re-claims 7, 9, Canora et al. teach a system further comprising a short-range transceiver coupled to the bracelet for communication with the sensor; wherein the short-range transceiver is a near-field communication (NFC) compatible transceiver (see e.g. paragraphs 0020, 0027- the user 150 may present a bracelet 156 (or other wearable or portable/carried object) with a charm 157 (or pendant or other element on such bracelet or integral with the token 156) with an RFID tag 158 to the dispenser 102. -- the device 160 may have to be held or positioned relatively close to the reader 110 when it is an NFC-enabled device)
  
Re-claim 8, Canora et al., in view of Phillips et al. do not teach a system wherein the short-range transceiver is a Zigbee compatible transceiver.   However, Canora et al. teach a wireless communication device 160, the device 160 may have to be held or positioned relatively close to the reader 110 when it is an NFC-enabled device, e.g., within about 20 cm or the like (see e.g. paragraph 0027), it is considered an obvious variation of Canora et al. to include a Zigbee compatible transceiver.

--The system provides token-based vending with the token being a handheld or wearable object providing the access data, such as with an RFID tag on a bracelet or pin.
0025-[0025] The customer 150 may also be issued an object with an RFID tag 158 such as, but not limited to, a bracelet (or a necklace, pin, or the like) 156 they can wear or readily carry with a charm/pendant 157 with the tag 158. --The tag 158 may also be embedded in the bracelet itself 156, without the need for a charm 157, or the two may exist simultaneously.)
--an electronically controlled beverage dispenser in liquid communication with a beverage storage container and a beverage outlet; (see e.g. fig. 1, paragraphs 0021, 0026-- a controller within the dispenser 102 operates the dispenser 102 (or its actuators 126-133) to dispense liquid 0025- determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152. --- a controller in dispenser 102 may perform a backend lookup and count modification.
--an electronically controlled actuator positioned between the beverage storage container and the beverage outlet that, when activated, permits the passage of the beverage from the beverage storage container to the beverage outlet; (see e.g. paragraph 0028- Beverage dispensing system 102 includes a dispenser housing 105 having a top surface 106, side panels 107 and 108, front face 109 and back surface (not shown). The system 102 also includes a drip tray 112, valves 115-122, a display screen 120, and lever actuators 126-133. Valves 115-122 are controlled by corresponding dispensing head electronics (not shown) and a controller linked to the reader 110. The dispensing of beverage may also be activated by sensing a cup below one of valves 115-122, after authorization of access for the user 150 based on processing the token-provided access data.)
-- a sensor coupled to the beverage dispenser and configured to sense the wearable device in proximity therewith and to receive identification data from the identification element; (see e.g. paragraphs 0009, 0025, 0026   - A token reader/scanner is provided on the dispenser or otherwise linked to the controller. ---During use, the customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that reads the access data by interrogating the tag 158 and uses this data to determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152. ----The range of the RFID tag 158 may be several inches requiring the user to hold the token 156 proximate to the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158 when the customer 150 is standing in front of the dispenser 102 (e.g., bracelet token 156 on wrist holding cup 152 near soda/liquid dispensing units or on opposite arm held naturally at the customer's side, which may be several feet from reader 110).
--an electronic data storage element configured to store a current financial credit value stored in association with the identification data; and (see e.g. paragraphs 0025, 0010- ---RFID technology is used in some embodiments for its automatic identification technique that includes storing access data on the tag or transponder 158 of token 156 and then remotely (without contact being required) retrieving or reading data with RFID reader 110. The RFID tag 158 may include an integrated circuit for storing the access data and for modulating/demodulating an RF signal from the reader 110 and may further include an antenna for receiving and transmitting a signal regarding access authorization and/or writing to the access data to modify a unit count. -- In some cases, the access data is stored on each of the tokens and includes a defined entitlement to access the self-service vending machine.  -the access data may include a link to one of the user records (such as a user identifier, a purchase order number, or the like), and the controller may perform a backend look up to selectively control the dispensing of the unit of the goods.)

0029 -Generally, the access data provides verification that the holder of a token (or the token itself) has been authorized to a particular entitlement for accessing a self-service vending device such as a snack vending machine or a beverage dispenser (e.g., the dispenser 102 or the like). --0037, in some embodiments, the controller 370 determines from the access data 357 (with or without accessing the user record 344 associated with the token 354) what type of entitlement the user has and how many unit counts are available. Based on this information, the controller 370 may allow the user to access a snack with a first unit value associated with it and/or to access any snack (or snacks with a second unit value). For example, a user may have 2 units available in their entitlements, and the dispenser 374 may contain snacks with a 1-unit value and a 2-unit value. The user, in the case, would be allowed to vend any snack in the dispenser, whereas if the user only had 1 unit available based on their unit count in their entitlements the controller 370 may act to only allow vending of the 1-unit snacks. 0042 For example, a user or holder of a token may present the token to a self-service beverage dispenser (e.g., allow their RFID tag to be read, swipe their magnetic stripe card, and so on) and request a cup/glass to be filled. During 550, the scanner or interrogator reads the access data and determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available. At 560, the method 500 includes determining whether there are any units available to support vending. If not, at 570, the method 500 may include displaying indication of denial of access to the user, such as via a screen on the dispenser, an indicator light, or one or more speakers)
-- the actuator being activated, in response to the payment processor authorizing the alcohol purchase, to permit dispensing of the purchased beverage (see e.g. paragraphs 0036, 0021, 0010 --0036-a processor and updating/order processing module may be provided on system 340 to determine if the order/access request should be fulfilled by the controller (e.g., by activating an actuator on the dispenser 364).  -[0021] In one embodiment as shown, the dispenser 102 includes a reader/scanner 110 that operates to scan or read the token 154, 156, 160, 162 and, based on the entitlement (or lack thereof) identified, a controller within the dispenser 102 operates the dispenser 102 (or its actuators 126-133) to dispense liquid or soda and to communicate with the customer via screen/display 120.)

The Examiner notes :In terms of “alcohol purchase”, Canora teaches “The vending machine may be a beverage dispenser that dispenses a drink with a user obtaining a disposable container near the dispenser and presenting their token to the token reader.” (see abstract).  The Examiner notes that Canora’s teaching can be applied to any type of beverage or drink that can be purchased, including alcohol.
The financial credit value is taught as unit counts (see e.g. paragraph 0042 -For example, a user or holder of a token may present the token to a self-service beverage dispenser (e.g., allow their RFID tag to be read, swipe their magnetic stripe card, and so on) and request a cup/glass to be filled. During 550, the scanner or interrogator reads the access data and determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available. At 560, the method 500 includes determining whether there are any units available to support vending. 
Canora et al. do not explicitly teach the payment processor authorizing alcohol purchase and rejecting alcohol purchase
However, Phillips et al. teach
--a payment processor being configured accept a payment request initiated by the sensor detecting the wearable device in proximity of the sensor,--the payment request having a payment request value, --the For example, the proximity reading device 506 of the beverage dispenser 502 may transmit an interrogation signal that is received by and powers up the proximity payment card 104. In response to the interrogation signal, the proximity payment card 104 may transmit a payment card account number to the proximity reading device 506 of the beverage dispenser 502, and the beverage dispenser 502 may initiate a purchase transaction in a payment card system (not shown; communication components of the beverage dispenser are also not shown) via the control/payment management circuit 508. As a result of the purchase transaction, the user's payment card account may be charged or debited for the purchase price of a serving of the beverage to be dispensed by the beverage dispenser 502. Alternatively, the exchange of communications between the proximity payment card 104 and the proximity reading device 506 of the beverage dispenser 502 may result in the purchase price being deducted from monetary value stored in the proximity payment card 104, and in the beverage dispenser 502 being informed that this deduction in value has occurred. In any event, once the payment has been implemented through the interaction between the proximity payment card 104 and the beverage dispenser 502, the dispensing unit 512 dispenses a measured amount of beverage into the cavity 110 (FIG. 1) of the drinking mug 102 or 102a.) -- In addition, the beverage dispenser 502 includes a dispensing unit 512 which, under the control of the control/payment management circuit 508, selectively dispenses one or more beverages such as beer, soda or other drinks. –prevent dispensing of alcoholic beverages to the user)
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., and include the steps cited above, as taught by Phillips et al., in order to facilitate payment for and dispensing of drinks at a pub, a sports venue, etc. and allow for automatic dispensing of and payment for beverages, thereby reducing labor costs and increasing efficiency in crowded situations (see e.g. paragraph 0011).

Re-claim 11, Canora et al. teach to thereby generate a new credit value; and to store the new credit value as the current financial credit value for the identified user in association with the identification data from the wearable device (see e.g. paragraph 0010-When the entitlement is for a number of units (e.g., 10 drinks or snacks over a defined time period or the like), the token reader (or another device associated with the dispenser) may be operable to write data to the tokens. For example, the controller may operate the token reader/writer to modify the counter to reflect the dispensing of the unit of the goods, such as by decrementing the counter to show that fewer units are available during future accesses of this or other vending machines.)

However, Phillips et al. teach a  system of claim 10 wherein the payment processor is further configured to electronically deduct the payment request value from the current financial credit value for the identified user in response to the payment processor authorizing the alcohol purchase to (see e.g. paragraphs 0036, 0027 the exchange of communications between the proximity payment card 104 and the proximity reading device 506 of the beverage dispenser 502 may result in the purchase price being deducted from monetary value stored in the proximity payment card 104, and in the beverage dispenser 502 being informed that this deduction in value has occurred.  -In other embodiments, wherein the proximity payment cards function as stored value cards, the proximity reading device 506 may interact with the proximity payment card to cause an amount of money to be debited from the funds stored in the proximity payment card to implement payment for a beverage to be dispensed by the beverage dispenser 502.)

Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., and include the steps cited above, as taught by Phillips et al., in order to facilitate payment for and dispensing of drinks (see e.g. paragraph 0011).

Claim 14 recites similar limitations as claim 3 and is therefore rejected under the same arts and rationale.
Claim 17 recites similar limitations as claim 10 and is therefore rejected under the same arts and rationale.
Claim 18 recites similar limitations as claim 11 and is therefore rejected under the same arts and rationale.

Re-claims 21, 22, Canora et al. disclose system wherein the purchased item is a food item; wherein the purchased item is a beverage (see e.g. paragraph 0009- The system includes a self-service vending machine, such as a beverage dispenser or a snack vending machine. The vending machine includes a controller that operates to selectively dispense goods (e.g., to operate an actuator to dispense a volume of a soda or other liquid beverage or a snack, such as candy bar, a piece of fruit, a frozen food item, or other vended food product).

Re-claims 23, 24, Canora et al. disclose a system wherein the purchased item is an article of clothing;--
 wherein the purchased item is a provided service (see e.g. paragraph 0035 -The token-based vending system 300 further includes a plurality of user access tokens 354 that are provided to users/customers to allow them to access snack, beverage, and other types of vending services.)



Claim 26 recites similar limitations as claim 10, 11 and is therefore rejected under the same arts and rationale.  Furthermore, Carona et al., in view of Phillips et al. do not explicitly teach the method of claim 25 for with a plurality of wearable devices wherein: selecting a wearable device comprises selecting a plurality of wearable devices each having electronic identification data; associating the selected wearable device comprises associating each of the plurality of selected wearable devices with an identified user (see e.g. paragraph 0025 - customer may buy an unlimited drinks entitlement, which is stored on the tag 158 embedded on the bracelet 156, but the customer may be able to purchase a charm, possibly as a retail item, that has a tag (an additional tag (not shown)) with an all-day popcorn entitlement such that a customer or user 150 may have multiple tags typically with differing entitlements.)

Re-claim 27, Canora et al. teach a method wherein storing the current financial credit value and the new financial credit value for the identified user in association with the identification data from the wearable device comprises storing financial credit values in an electronic data storage element contained within the wearable device (see e.g. paragraphs 0045, 0038, 0039-  In embodiments of the invention, a unit count may be provided as an entitlement such as 1-50 or more units. As the user uses the token to obtain beverages or snacks, the counter or unit. --an access token 354 may include access data 357 indicating the user has a number of units available as their entitlement for accessing an area where the user may obtain snacks/beverages. The user may present the token with one or more snacks/beverages at the register 380, and the register 380 may run the token processing module 384 to process the order (e.g., reduce the available counts associated with the token by the number of or unit value of the presented snacks/beverages.  ---a controller with hardware/software for working in combination to control access to and operation of the vending machines and/or beverage dispensers based on access data stored on tokens).

Re-claim 28, Canora et al. do not explicitly teach the limitation as claimed.
However, Phillips et al. teach a method wherein storing the current financial credit value and the new financial credit value for the identified user in association with the identification data from the wearable device comprises storing financial credit values in an electronic data storage element contained within the  based on information read from the proximity payment card, drinks dispensed to the user may be charged to the user's room account.)
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., and store the credit value at the payment processor, as taught by Phillips et al., in order to facilitate the device’s use at a hotel or resort where the user’s charges may be compiled at a central location (see e.g. paragraph 0042).
Re-claim 29, Canora et al. teach a method, further comprising the payment processor in electronic communication with the dispenser and receiving the identification data therefrom when the wearable device is moved into proximity with the sensor (see e.g. paragraph 0026).

Re-claim 30, Canora et al. teach a method wherein the dispenser is located in a first location and the payment processor is in a location remote from the first location, the payment server being in electronic communication with the dispenser via a computer network (see e.g. fig. 3, paragraph 0036 In some embodiments, the communication module 363 is used to communicate with a token data storage system 340 via a communications network 330 (e.g., a digital network such as an intranet or the Internet)..  

Re-claim 31, Canora et al. teach a method wherein sensing the wearable device in proximity with the sensor, and receiving the identification data uses a short-range transceiver coupled to the wearable device for wirelessly communicating between the wearable device and the sensor.  
Canora et al. do not teach initiating the payment request.
However, Phillip et al. teach initiating the payment request, (see e.g. paragraph 0036- the beverage dispenser 502 may initiate a purchase transaction in a payment card system (not shown; communication components of the beverage dispenser are also not shown) via the control/payment management circuit 508.) 
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., and include the steps cited above, as taught by Phillips et al., in order to increase payment efficiency in crowded situations (see e.g. paragraph 0011).

Claim 32 recites similar limitations as claim 8 and is therefore rejected under the same rationale.
Claim 33 recites similar limitations as claim 9 and is therefore rejected under the same rationale.

s 4, 5, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (2010/0125362 A1), and in view of Phillips et al. (2010/0187298 A1), in further view of Fuerstenberg et al. (9,471,915 B2)
Re-claims 4, 5, Canora et al., in view of Phillips et al., do not teach the limitation as claimed.
However, Fuerstenberg et al. teach. The system of claim 1, further comprising a payment server wherein the electronic data storage element is part of the payment server (see e.g. paragraph 0035- FIG. 4 is a system 98 including the beverage holder apparatus 20 in communication with a chip unit reader 51, a merchant computer 50 in communication with the chip unit reader 51, and alternate payment systems in communication with the merchant computer 50. In additional alternative embodiments (not shown), value can be associated with the chip unit 24, either by storing value in memory of the chip unit or by associating the chip unit with a stored value account at the merchant computer or a computer networked to the merchant computer, such that when a customer purchases a beverage, value is deducted from the chip unit or account associated with the chip unit.)
--a system further comprising a payment server wherein the sensor is located in a first location and the payment server is in a location remote from the first location, the payment server being communicatively coupled to the sensor via a computer network, the payment processor being part of the payment server (see e.g. paragraphs 0031, 0035   -A merchant can provide a chip unit reader that is capable of interacting with a single type of chip unit or various types of chip units. In general, the reader includes an antenna, which may be positioned at or near the point-of-sale.  – the payment system includes a transaction processing facilitator 90, such as Visa.RTM., in communication with an issuer 92 of the financial account associated with the account identifier.)
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al.,  in view of Phillips et al.,  and include the steps cited above, as taught by  Fuerstenberg et al., for facilitating and expediting the purchase of beverages (see e.g. paragraph 0006).

Claim 15 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.

Claim 16 recites similar limitations as claim 5 and is therefore rejected under the same arts and rationale.

s 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (2010/0125362 A1), and in view of Phillips et al. (2010/0187298 A1), in further view of Hevia et al. (20180029859).
Re-claims 12, 13, Canora et al. teach thereby generate a new credit value; and to store the new credit value as the current financial credit value for the group in association with the identification data from the plurality of wearable devices (see e.g. paragraph 0010). 
Canora et al. do not explicitly teach the limitations as claimed.
However Phillips et al. teach a payment request initiated by the sensor detecting any of the wearable devices in the group proximity with the sensor and the payment processor authorizes the alcohol purchase when the payment request from the group is less than the current financial credit value for the identified user and rejecting the alcohol purchase when the payment request from the group is greater than the current financial credit value for the identified user (see e.g. paragraphs 0036, 0029, 0041) --
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., and include the steps cited above, as taught by Phillips et al., in order to facilitate payment for and dispensing of drinks at a pub, a sports venue, etc. and allow for automatic dispensing of and payment for beverages, thereby reducing labor costs and increasing efficiency in crowded situations (see e.g. paragraph 0011).
Canora et al., in view of Phillips et al., do not explicitly teach the limitations as claimed.
However, Hevia et al. teach a system for use with a plurality of wearable devices each having electronic identification elements wherein the payment processor is configured to associate the electronic identification element from each of the plurality of wearable devices with the same electronic data storage element as a group; wherein the payment processor is further configured to electronically deduct the payment request value for any of the group from the current financial credit value for the group in response to the payment processor authorizing the alcohol purchase (see e.g. paragraphs 0048, 0046, 0050, 0056 -[0048] The identifier 142 can correspond to a user account. The identifier 142 can have a group component and an individual component. For example, the group component can be common among members in a group, such as, for example, a family, while the individual component changes for each member in the group.  - The identifier 142 can be stored in a physical medium for use by a user and read by the identification device 118.  As an example, the identifier 142 can be stored within an RFID card, a magnetic stripe, a QR code, a barcode, a cell phone, or another storage device. The identifier 142 can be stored in various devices as well. For example, a bracelet can include RFID media, which can become unreadable if the bracelet is removed. Further, the identifier 142 can be embedded in a cup, hat, neckless, or other item.  [0046] The limits can be specified by category 154 or beverage 151. As an example, an alcohol category 154 can be limited to 32 ounces per fifteen minutes. The limit can also be based on money. 0050- In one example, an identifier 142 is sent by the smart phone through NFC or Bluetooth to the identification device 118.   [0056] The credit 148 can store an amount that the user corresponding to an identifier 142 can use to acquire beverages. The credit 148 can be an amount of money, a number of points used to purchase beverages, a number of ounces, a number of drinks, or some other form of credit. When a beverage 151 is acquired, the beverage service 115 can deduct an amount from the credit 148.)
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., in view of Phillips et al., and include the steps cited above, as taught by Hevia et al., in order to facilitate dispensing and tracking of beverages (see e.g. abstract).

Claim 190 recites similar limitations as claim 12 and is therefore rejected under the same arts and rationale.
Claim 20 recites similar limitations as claim 13 and is therefore rejected under the same arts and rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Jones (US8880427) -Beverage dispensing and Tracking system.
b) HANSON et al. (US20150294303) -Wearable device as a payment vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627 

March 23, 2021